— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Ulster County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
We initially reject petitioner’s contention that he was denied due process in that he never received any notice advising him of the facility’s procedures with respect to metal detectors. The charges against petitioner do not involve violations of any local procedure, as he claims, but instead relate to violations of the Statewide rules of inmate behavior. Petitioner makes no claims that he failed to have adequate notice of the Statewide rules. Equally without merit is petitioner’s contention that the Hearing Officer erred when he relied solely on the misbehavior reports in determining petitioner’s guilt (see, Matter of Perez v Wilmot, 67 NY2d 615, 616; People ex rel. Vega v Smith, 66 NY2d 130, 139-140; Matter of Bernacet v Coughlin, 145 AD2d 802, lv denied 74 NY2d 603). In any event, not only did petitioner admit to engaging in some of the conduct for which he was charged, claiming merely that he had a good reason for doing so, but this testimony, coupled with that of other witnesses including the correction officers who authored the misbehavior reports, provide substantial evidence to support the determination (see, Matter of Garcia v Coughlin, 153 AD2d 1000). We have considered petitioner’s remaining contentions and find them unpersuasive.
Mahoney, P. J., Weiss, Yesawich Jr., Levine and Mercure, JJ., concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.